NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FIDEL MERCADO ESPINOZA, AKA                     No.    18-72953
Roberto Gutierrez Sanchez,
                                                Agency No. A077-584-556
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Fidel Mercado Espinoza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Mercado

Espinoza failed to establish that any harm he experienced or fears in Mexico was

or would be on account of a protected ground, including membership in a

particular social group. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”); see also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)). Thus, his asylum and withholding of removal claims fail.

      The BIA did not err in declining to consider Mercado Espinoza’s arguments

regarding a new social group that he raised for the first time to the BIA. See

Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not err in

declining to consider argument raised for the first time on appeal); see also Matter

of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 190-91 (BIA 2018) (where the IJ did

not have an opportunity to make relevant factual findings, the BIA cannot do so in

the first instance on appeal).


                                          2                                      18-72953
      Substantial evidence supports the agency’s denial of CAT relief because

Mercado Espinoza failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      In light of this disposition, we need not reach Mercado Espinoza’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      Mercado Espinoza’s motion to hold the case in abeyance (Docket Entry No.

20) is denied.

      PETITION FOR REVIEW DENIED.




                                         3                                   18-72953